Citation Nr: 1231663	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in February 2010.  In a February 2012 statement, the Veteran indicated that he no longer desired a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Board notes that the Veteran has not been afforded a VA audiological examination since April 2008.  The Veteran submitted private audiological evaluations from the Louisiana State University Health Sciences Center dated in November 2010 and July 2012.  However, the examinations do not include interpreted audiograms or Maryland CNC speech recognition scores and are not adequate for rating purposes.  Consequently, the Board finds that the VA examination is too old to accurately assess the current nature and severity of the Veteran's hearing loss disability. 

For the reasons elucidated above, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997);

The Veteran submitted VA outpatient treatment records dated from November 2010 to December 2010.  The records associated with the claims file show treatment for hearing loss.  Because there may be outstanding VA medical records pertinent to the Veteran's claim, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
1.  Obtain any available VA outpatient treatment reports that are not already of record and associate them with the claims file.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  

2.  Schedule the Veteran for a VA audiological examination to evaluate the current severity of his bilateral hearing loss.  The claims folder should be made available to the examiner for review.  The evaluation should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test as required by 38 C.F.R. § 4.85(a).  The examiner should also comment on the impact, if any, of the Veteran's hearing disability on his employment and activities of daily living.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


